COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Elder and Bumgardner
Argued at Salem, Virginia


MARK ANTHONY MAXEY
                                           MEMORANDUM OPINION * BY
v.   Record No. 1856-98-3                   JUDGE LARRY G. ELDER
                                                JUNE 29, 1999
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                   Richard C. Pattisall, Judge

          Anna Marie Bagwell (Office of the Public
          Defender, on brief), for appellant.

          Michael T. Judge, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Mark Anthony Maxey (appellant) appeals from his bench trial

conviction for attempting to obtain a controlled substance by

fraud in violation of Code § 18.2-258.1.    On appeal, he contends

the trial court erroneously held that (1) the statute did not

require proof he knew the prescription was forged; and (2) the

evidence was sufficient to prove he acted with the requisite

knowledge or intent.   For the reasons that follow, we affirm

appellant’s conviction.

     Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible

    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
therefrom.     See Martin v. Commonwealth, 4 Va. App. 438, 443, 358

S.E.2d 415, 418 (1987).      The judgment of a trial court, sitting

without a jury, is entitled to the same weight as a jury verdict

and will be disturbed only if plainly wrong or without evidence

to support it.     See id.   The credibility of a witness, the

weight accorded the testimony, and the inferences to be drawn

from proven facts are matters solely for the fact finder’s

determination.     See Long v. Commonwealth, 8 Va. App. 194, 199,

379 S.E.2d 473, 476 (1989).

     “‘Forgery is the false making or materially altering with

intent to defraud, of any writing which, if genuine, might

apparently be of legal efficacy, or the foundation of legal

liability.’”     Moore v. Commonwealth, 207 Va. 838, 841, 153

S.E.2d 231, 233 (1967) (quoting Bullock v. Commonwealth, 205 Va.

558, 561, 138 S.E.2d 261, 263 (1964)).     Uttering is “‘[t]o put

or send [as a forged check] into circulation. . . . to utter and

publish.’    It is an assertion by word or action that a writing

known to be forged is good and valid.”      Bateman v. Commonwealth,

205 Va. 595, 599-600, 139 S.E.2d 102, 106 (1964) (quoting

Black’s Law Dictionary 1716 (4th ed. 1968)) (emphasis added).

     Here, although the trial court said the statute “does not

go into intent and knowledge,” it noted that the statute

proscribes the uttering of a false or forged prescription.       Of

course, as outlined above, uttering requires proof of knowledge

that the prescription is forged.     Therefore, based on the

                                  - 2 -
principle that a trial court is presumed to know the law

“[a]bsent clear evidence to the contrary in the record,” see

Yarborough v. Commonwealth, 217 Va. 971, 978, 234 S.E.2d 286,

291 (1977), we presume that the trial court was aware of the

knowledge requirement in convicting appellant of the charged

offense.

     We also hold that the evidence is sufficient to prove

appellant acted with the requisite intent to commit fraud in

attempting to use the prescription to obtain a controlled

substance.    See, e.g., Wynn v. Commonwealth, 5 Va. App. 283,

292, 362 S.E.2d 193, 198 (1987) (holding that attempt to commit

an offense requires specific intent).   Intent, like any element

of a crime, may be proved by circumstantial evidence, see Servis

v. Commonwealth, 6 Va. App. 507, 524, 371 S.E.2d 156, 165

(1988), such as a person’s conduct and statements, see Long v.

Commonwealth, 8 Va. App. 194, 198, 379 S.E.2d 473, 476 (1989).

“Circumstantial evidence is as competent and is entitled to as

much weight as direct evidence, provided it is sufficiently

convincing to exclude every reasonable hypothesis except that of

guilt.”    Coleman v. Commonwealth, 226 Va. 31, 53, 307 S.E.2d

864, 876 (1983).   However, “the Commonwealth need only exclude

reasonable hypotheses of innocence that flow from the evidence,

not those that spring from the imagination of the defendant.”

Hamilton v. Commonwealth, 16 Va. App. 751, 755, 433 S.E.2d 27,

29 (1993).

                                - 3 -
     Here, the evidence proved that appellant delivered the

forged prescription to the pharmacy to be filled and completed

the patient profile on Maxey’s behalf, using the name Melanie

Maxey, the same name that appeared on the prescription.

Appellant admitted to Officer Lowery that he and Maxey were not

legally married and merely had been living together for two

months.   The only reasonable hypothesis flowing from this

evidence was that Maxey was not Melanie’s legal surname and that

appellant was aware of that fact when he presented the

prescription to be filled.   This evidence supports the trial

court’s finding that he intended “to obtain [a] drug . . . by

fraud” in violation of the statute.

     The decision in McCutcheon v. Commonwealth, 224 Va. 30, 294

S.E.2d 808 (1982), supports this conclusion.   In McCutcheon, the

Court held that the accused violated Code § 18.2-258.1(A)(iv),

which makes it “unlawful for any person to obtain or attempt to

obtain any drug ‘by the use of a false name.’”    224 Va. at 32,

294 S.E.2d at 809.   McCutcheon used a false name and obtained a

prescription, but he presented evidence from the prescribing

physician that he would have prescribed the drug for the accused

if he had given the physician his real name.     See id. at 33, 294

S.E.2d at 810.   The Court observed in that case that the Drug

Control Act, of which Code § 18.2-258.1 was a part, was

           inten[ded] to insure the accuracy and
           completeness of drug-control records and to
           aid their law-enforcement role by penalizing

                               - 4 -
            the use of a false name in obtaining or
            attempting to obtain a controlled drug.
            This legislative intent would be subverted
            . . . by requiring the Commonwealth to prove
            that a prescription would not have been
            written or filled but for the use of a false
            name.

224 Va. at 34, 294 S.E.2d at 811.   As a result, held the Court,

“when the Commonwealth shows that the accused has used a false

name in obtaining or attempting to obtain a drug, a prima facie

violation is established.   The burden then shifts to the accused

to go forward with evidence showing that his motivation to use a

false name was innocent.”    Id. at 34-35, 294 S.E.2d at 811.

     In appellant’s case, the only reasonable hypothesis flowing

from the evidence is that he knowingly used a false name in

completing the patient profile on Maxey’s behalf, the same false

name appearing on the prescription he presented to be filled,

and that he did so in an attempt to obtain a prescription drug

by fraud.   Therefore, the evidence supported the trial court’s

finding that appellant uttered a false or forged prescription in

violation of Code § 18.2-258.1.

     For these reasons, we affirm appellant’s conviction.

                                                           Affirmed.




                                - 5 -